Filed 10/4/22 Chilpa v. American Concrete Polishing CA2/4
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                       CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                           DIVISION FOUR




GEORGE CHILPA, et al.,                                                         B294648 c/w B294651,
                                                                               B297677
           Plaintiffs and Respondents,
                                                                               (Los Angeles County
           v.                                                                  Super. Ct. Nos. BS170124,
                                                                               BS170125)
AMERICAN CONCRETE
POLISHING CO., et al.,

           Defendants and Appellants.


      APPEALS from judgments and an order of the
Superior Court of Los Angeles County, Edward B. Moreton
Jr., Judge. Affirmed.
      Brown Gitt Law Group, Thomas P. Brown IV and
Cynthia E. Gitt, for Defendants and Appellants.
      Law Office of Eugene Lee and Eugene D. Lee, for
Plaintiffs and Respondents.
     _______________________________________________

                     INTRODUCTION
      Respondents George Chilpa and Daniel Lusk are
former employees of appellants American Concrete Polishing
Co., ACP Blason, LLC, and Blason Industries, Inc.
(collectively ACP). Following their termination, Chilpa and
Lusk brought wage and hour claims against ACP before the
Labor Commissioner, who issued decisions in their favor.
ACP appealed both decisions to the trial court, which held a
                                                     1
joint bench trial on Chilpa’s and Lusk’s claims.
      In its opening trial brief, ACP predicted the evidence
would show Chilpa and Lusk each worked outside California
for at least one month and argued California law did not
apply to their alleged out-of-state work. Lusk testified that
aside from a single day’s work in Nevada, he worked
exclusively in California. The record does not reveal
whether Chilpa testified about any out-of-state work.

1
       “Although denominated an ‘appeal,’ the proceeding in the
trial court is de novo. It is a new trial in the fullest sense; i.e.,
the Commissioner’s decision is ‘entitled to no weight whatsoever’
and the facts presented to the trial court may include entirely
new evidence.” (Chin et al., Cal. Practice Guide: Employment
Litigation (The Rutter Group 2022) Ch. 11-J ¶ 11:1420, quoting
Murphy v. Kenneth Cole Productions, Inc. (2007) 40 Cal.4th 1094,
1116, 1120.)




                                  2
Pursuant to the court’s order to submit written closing
arguments, Chilpa and Lusk filed a closing trial brief
arguing that California law applied to their claims because,
inter alia, ACP had failed to adduce any evidence they
worked outside California. Their closing brief also
calculated the unpaid wages and statutory penalties they
argued the evidence showed they were entitled to. ACP
neither objected to their calculations nor identified any
evidence of out-of-state work.
      The court ruled in favor of Chilpa and Lusk. It entered
judgments adopting their calculations in awarding unpaid
meal period wages, unpaid overtime, and statutory waiting
time penalties. The court also awarded, inter alia, statutory
penalties for inaccurate wage statements. The court
subsequently granted Chilpa’s motion for attorney fees
under Labor Code section 98.2, applying a multiplier of 1.5
to the lodestar in setting the amount of the fee award.2
      In these consolidated appeals from the judgments and
the fee order, ACP contends: (1) the court erred in applying
California law to Chilpa’s and Lusk’s alleged out-of-state
work; (2) the court erred in adopting Chilpa and Lusk’s
calculations in their closing trial brief, which were assertedly
unsubstantiated by the evidence; (3) the court erred in
awarding statutory penalties for inaccurate wage
statements, because Chilpa’s and Lusk’s wage statements
accurately reported the wages they were paid; (4) the court

2
     Undesignated statutory references are to the Labor Code.




                               3
abused its discretion in finding Chilpa’s and Lusk’s
testimony credible; and (5) the court abused its discretion in
applying a multiplier of 1.5 in awarding Chilpa attorney
fees. We conclude that ACP has forfeited its first two
contentions, and that its remaining contentions lack merit.
Accordingly, we affirm.

                      BACKGROUND
       A. Labor Commissioner Decisions
       Chilpa and Lusk are former employees of ACP. Chilpa
was terminated in June 2015, after a coworker reported he
had left marijuana and related paraphernalia in a company
vehicle parked at a job site. Lusk was terminated in August
2015, after a coworker reported he had drunk alcohol at a job
site.3
       In December 2015, Lusk filed a complaint against ACP
with the Labor Commissioner, alleging ACP committed
numerous wage and hour violations from May 1, 2014 to
July 27, 2015. In April 2016, Chilpa followed suit, alleging
similar violations from May 1, 2011 to May 15, 2015. In
March 2017, the Commissioner held a joint hearing on the
complaints. Although Chilpa testified he had been employed
by ACP from mid-2011 to mid-2015, neither he nor ACP
submitted any record of his employment before 2015. Chilpa

3
      ACP misrepresents the record, asserting Chilpa and Lusk
each were terminated for bringing methamphetamine and
marijuana to work.




                              4
testified he had burned his pre-2015 wage statements
because he had been angry about the alleged violations.
ACP argued Chilpa and Lusk performed “some” work outside
California, and therefore were not entitled to application of
California’s overtime laws.
      In June 2017, the Commissioner issued its decisions on
Chilpa’s and Lusk’s complaints. In identical footnotes to the
decisions, the Commissioner rejected ACP’s challenge to the
application of California’s overtime laws, stating: “[S]ince
Plaintiff is a California resident and Defendant’s home office
is located in California, the Division of Labor Standards and
Enforcement takes the position that Plaintiff is entitled to
the benefit of the California Labor Code even though he
worked occasionally in Arizona.”
      The Commissioner found Chilpa was not credible in
claiming he had destroyed his pre-2015 employment records,
and therefore construed the absence of those records against
him. On the basis of Chilpa’s 2015 records and his
testimony, however, the Commissioner found ACP had
violated Labor Code and wage order provisions concerning
overtime, meal periods, rest periods, and timely payment of
wages upon termination, and awarded him approximately
$6,000 in unpaid wages and statutory penalties. On the
basis of Lusk’s evidence, the Commissioner found violations
concerning overtime, meal periods, timely payment of wages
upon termination, and timely provision of requested
employment records, and awarded Lusk approximately
$9,400 in unpaid wages and penalties.




                              5
       B. Trial De Novo
       In June 2017, ACP appealed the Labor Commissioner’s
decisions to the trial court. In October 2017, Chilpa and
Lusk each filed a notice of claims in the trial court,
identically alleging: (1) ACP failed to furnish accurate wage
statements, in violation of section 226, subdivision (a);
(2) ACP failed to pay overtime, in violation of sections 201
and 510; (3) ACP failed to provide meal and rest periods, in
violation of section 512 and the applicable wage order;
(4) ACP failed to timely provide requested payroll and
personnel records, in violation of sections 226, subdivision
(c), and 1198.5, subdivision (b); and (5) ACP’s
aforementioned violations also violated the unfair
competition law, Business and Professions Code section
17200 et seq.
       In January 2018, ACP filed an opening trial brief. ACP
predicted the evidence would show: (1) Chilpa worked “most
or all” of eight months in other states, viz., Arizona, Florida,
Georgia, Kentucky, and Nevada; and (2) Lusk worked most
or all of one month in Nevada. ACP argued California law
did not apply to the alleged out-of-state work. In June 2018,
Chilpa and Lusk filed an opening trial brief, in which they
quoted ACP’s allegations of out-of-state work. They argued
that even assuming, arguendo, ACP’s allegations were true,
California law applied to their claims because they
principally worked in California, they were California
residents, ACP was headquartered in California, and ACP
issued its payments in California.




                               6
      The court held a bench trial in June 2018, which was
not reported. According to the settled statement later
certified by the court, Lusk testified, inter alia, that aside
from a single day’s work in Las Vegas, Nevada, he worked
exclusively in California. The settled statement does not
reveal whether Chilpa testified about any out-of-state work.
      The parties stipulated to the admission of Lusk’s
timesheets and wage statements throughout his
employment, as well as Chilpa’s timesheets and wage
statements from 2015. Chilpa acknowledged his prior
testimony that he had destroyed his pre-2015 documents.
However, Chilpa testified that his pre-2015 work schedule
had been the same as (or heavier than) the schedule
reflected in his remaining documents. Chilpa and Lusk each
testified that their timesheets and wage statements showed
overtime and meal period violations. On cross-examination,
Lusk acknowledged that prior to his employment with ACP,
he had sustained three felony convictions, viz., a 2010
conviction for possession of cocaine and earlier convictions
for possession of methamphetamine and “[s]trongarm
robbery.”4
      ACP called three witnesses: CEO Ben Timmerman,
employee Rick Brewer, and former employee Michael Moore.
Moore testified that during his employment with ACP, he

4
      ACP again misrepresents the record, asserting Lusk was
convicted of driving under the influence of cocaine and
methamphetamine.




                              7
worked in California for 1.5 years (in 2012 and 2013), and in
North Carolina for six years. In July 2012 (while he was
working in California), he began working with Chilpa, whom
he directly supervised for over 100 days. The settled
statement does not otherwise reveal whether any of ACP’s
witnesses testified about the location of Chilpa’s and Lusk’s
work.5

       C. Closing Arguments
       During trial, the court ordered the parties to submit
“written closing arguments” addressing, inter alia:
(1) “[a]pplication of CA wage laws to out-of-state work”; and
(2) “[c]alculation and evidentiary basis for unpaid wages.”
The court ordered the parties to file closing briefs by July 27,
2018, and reply briefs by August 17.
       On July 25, Chilpa and Lusk filed their closing brief.
Regarding the application of California law, they argued:
“[D]efendants never adduced any evidence establishing that
plaintiffs worked out-of-state for any length of time
whatsoever. Lusk testified on direct that he worked out of
state for a total of only 1 day (in Las Vegas closer to the end
of his tenure).” Chilpa and Lusk further argued that even
assuming, arguendo, they worked outside California for “any


5
      Moore did not testify he worked in Arizona, Florida,
Georgia, or Kentucky. Without explanation or citation to the
record, ACP asserts Moore “generally was on-site” with Chilpa
and Lusk when they allegedly worked in these states.




                               8
significant length of time,” California law applied because
they were California residents, they received direction from
California, they were paid in California, and ACP was
headquartered in California.
      Chilpa and Lusk also calculated the wages and
penalties they argued they were owed. Their calculations
were based on information contained in attached charts
described as “compilation[s] and audit[s]” of the timesheets
and wage statements admitted into evidence during trial,
which had been entered into a wage-and-hour computer
program. In calculating unpaid wages for meal period
violations (§ 226.7, subd. (c)) and statutory penalties for
wage statement violations (§ 226, subd. (e)(1)), Chilpa and
Lusk argued the evidence showed that in each pay period
they worked, they were denied at least one hour’s worth of
meal period wages, which their wage statements failed to
report.6

6
       Chilpa acknowledged that his timesheets and wage
statements were limited to those from 2015, covering only a
fraction (1/9.375) of his employment with ACP. To estimate the
unpaid wages and statutory penalties covering his entire
employment, Chilpa calculated the wages and penalties
supported by his 2015 documents, and multiplied those sums by
9.375. Chilpa argued the estimate was reasonable in light of his
testimony that his pre-2015 work schedule had been the same as
(or heavier than) the schedule reflected in his 2015 documents,
which he argued satisfied his relaxed burden of proof in the face
of ACP’s failure to preserve its own copies of his pre-2015
documents as required by the applicable wage order.




                                9
       Two days after Chilpa and Lusk filed their closing
brief, ACP filed its own closing brief (it did not additionally
file a reply, as the court had authorized). ACP argued
Chilpa and Lusk generally were not credible because Chilpa
had destroyed his pre-2015 employment documents, and
Lusk had sustained felony convictions. Although ACP
further argued California law did not apply to Chilpa’s and
Lusk’s alleged out-of-state work, ACP did not identify any
evidence of such work. Nor did ACP object to Chilpa and
Lusk’s calculations of unpaid wages and statutory penalties.

      D. Judgments
      In October 2018, the court issued written findings of
fact and conclusions of law. Without expressly addressing
when, if ever, Chilpa and Lusk worked outside California,
the court concluded that California law applied to the
entirety of their claims, reasoning: “The employers’
headquarters were in California. The plaintiffs were
California residents, their work was directed from
California, and they were paid from California.” The court
rejected Chilpa’s and Lusk’s claims of rest period violations.
However, the court found for Chilpa and Lusk on their
claims of meal period violations, unpaid overtime, inaccurate
wage statements, and untimely provision of requested
payroll and personnel records. In awarding meal period
wages, overtime wages, and statutory “waiting time”
penalties for these unpaid wages, the court expressly
adopted the pertinent calculations set forth in Chilpa and




                              10
Lusk’s closing brief, awarding the full amounts they had
argued they were entitled to. The court also awarded each
plaintiff $1,500 in statutory penalties for ACP’s wage
statement violations, and $1,500 in penalties for ACP’s
untimely provision of requested records. In total, the court
awarded Chilpa $16,685.17 and Lusk $14,868.87. In
November 2018, the court entered judgments in these
amounts. ACP timely appealed the judgments.

       E. Attorney Fee Award
       In December 2018, Chilpa filed a motion for attorney
fees under section 98.2.7 Chilpa calculated a lodestar of
$43,160, based on his counsel’s declaration that he had
worked 66.4 hours in the trial court and that $650 was a
reasonable hourly rate for his services. Chilpa argued the
lodestar should be enhanced by a multiplier of 1.5,
principally to compensate counsel for assuming contingent
risk: “Counsel in this action took on this representation
years ago in the hope there would be compensation should


7
       Chilpa and Lusk were represented by the same counsel
throughout the Labor Commissioner proceedings (for which
Chilpa’s motion did not seek attorney fees) and the trial court
proceedings. Section 98.2 provides: “If the party seeking review
[of a Labor Commissioner decision] by filing an appeal to the
superior court is unsuccessful in the appeal, the court shall
determine the costs and reasonable attorney’s fees incurred by
the other parties to the appeal, and assess that amount as a cost
upon the party filing the appeal.” (§ 98.2, subd. (c).)




                               11
they prevail. Counsel have yet to receive any payment for
their work. To date, counsel has invested numerous hours
that could have been devoted to other income-producing
activities. Merely paying counsel at the prevailing rate for
their services gives no consideration for the contingent risk
and years of delay in payment that counsel assumed.”
Chilpa further argued the multiplier was warranted to
compensate counsel for accepting this wage-and-hour
representation, which would be undesirable to many
attorneys because it involved neither class allegations nor
high wages.
      The record does not contain any opposition filed by
ACP. Nor does it contain a reporter’s transcript or
authorized substitute concerning the April 2018 hearing on
the fee motion. At the conclusion of the hearing, the court
issued an order granting the fee motion. Applying an hourly
rate of $550 (lower than the $650 rate requested) to counsel’s
66.4 hours of work, the court calculated a lodestar of
$36,520. The court applied the requested 1.5 multiplier,
yielding an award of $54,780. The court’s order did not state
its reasoning. ACP timely appealed.

                         DISCUSSION
      ACP contends: (1) the trial court erred in applying
California law to work Chilpa and Lusk allegedly performed
in other states; (2) the court erred in adopting Chilpa and
Lusk’s calculations in their closing trial brief, which were
assertedly unsubstantiated by the evidence; (3) the court




                             12
erred in awarding statutory penalties for inaccurate wage
statements, because Chilpa’s and Lusk’s wage statements
accurately reported the wages they were paid; (4) the court
abused its discretion in finding Chilpa’s and Lusk’s
testimony credible; and (5) the court abused its discretion in
applying a multiplier of 1.5 in awarding Chilpa attorney
fees. We address ACP’s forfeiture of its first two contentions
before addressing the merits of its remaining contentions in
turn.

      A. Forfeiture
      Every appellate brief must “[s]upport any reference to
a matter in the record by a citation to the volume and page
number of the record where the matter appears.” (Cal. Rules
of Court, rule 8.204(a)(1)(C).) “When an opening brief fails
to make appropriate references to the record in connection
with points urged on appeal, the appellate court may treat
those points as waived or forfeited.” (Eisenberg et al., Cal.
Practice Guide: Civil Appeals & Writs (The Rutter Group
2021) Ch. 9-B ¶ 9:36; accord, WFG National Title Insurance
Company v. Wells Fargo Bank, N.A. (2020) 51 Cal.App.5th
881, 894 (WFG National) [“Rather than scour the record
unguided, we may decide that the appellant has forfeited a
point urged on appeal when it is not supported by accurate
citations to the record”].) “Citing points and authorities filed
in the trial court is not appropriate support for factual
assertions in a brief. Points and authorities are not
presented under penalty of perjury. Matters set forth in




                              13
points and authorities are not evidence.” (Alki Partners, LP
v. DB Fund Services, LLC (2016) 4 Cal.App.5th 574, 590.)
Applying these principles, we conclude ACP has forfeited its
contentions that the trial court erred in applying California
law to alleged out-of-state work and in adopting calculations
in Chilpa and Lusk’s closing trial brief.

             1. Application of California Law
       ACP contends the trial court erred in applying
California law to work Chilpa and Lusk allegedly performed
out of state. In its opening brief, ACP repeatedly asserts
that Chilpa and Lusk worked outside California for
extensive periods of time, but fails to support these
assertions with any citation to the record. The sole
exception is ACP’s citation to Chilpa and Lusk’s opening
trial brief, which merely quoted allegations of out-of-state
work from ACP’s own trial brief. This citation is insufficient
to preserve the issue for appeal. (See Alki Partners, LP v.
DB Fund Services, LLC, supra, 4 Cal.App.5th at 590
[plaintiffs forfeited challenge to summary judgment on
appeal by failing to support factual assertions with citations
to record evidence, instead citing only their own points and
authorities filed in trial court].) In their respondents’ brief,
Chilpa and Lusk argue -- as they argued in their closing trial
brief -- that ACP “failed to adduce any evidence at trial
establishing that Respondents worked for any length of time
outside of California.” In its reply brief, ACP fails to respond
to this argument, and again fails to cite any portion of the




                              14
record supporting its assertions that Chilpa and Lusk
worked out of state. Accordingly, we conclude ACP has
forfeited its contention that the court erred in applying
California law to alleged out-of-state work. (See Cal. Rules
of Court, rule 8.204(a)(1)(C); Eisenberg et al., Cal. Practice
Guide: Civil Appeals & Writs, supra, Ch. 9-B ¶ 9:36.)

            2. Calculations in Closing Trial Brief
      ACP contends the trial court erred in adopting
calculations in Chilpa and Lusk’s closing trial brief
(purportedly relying on them as expert evidence), because
the calculations assertedly were “unsubstantiated by the
facts.” We conclude ACP has forfeited this contention, too,
by failing to support it with citations to the record. (See Cal.
Rules of Court, rule 8.204(a)(1)(C); Eisenberg et al., Cal.
Practice Guide: Civil Appeals & Writs, supra, Ch. 9-B
¶ 9:36.) The calculations were expressly based on evidence
that had been admitted during trial, viz., Chilpa’s and
Lusk’s timesheets and wage statements. Despite arguing on
appeal that these documents did not substantiate the
calculations, ACP fails to cite even a single timesheet or
wage statement. It is not this court’s duty to scour the
record in search of support for ACP’s argument. (See WFG
National, supra, 51 Cal.App.5th at 894.)
      We further conclude ACP forfeited this contention on
an independent ground, viz., its failure to object to the
calculations in the trial court. Chilpa and Lusk submitted
their calculations pursuant to the court’s order to submit




                              15
“written closing arguments” addressing, inter alia,
“[c]alculation and evidentiary basis for unpaid wages.” The
calculations were limited to simple arithmetic, using
information derived from evidence at trial and presented in
charts attached to the closing brief. “[C]ounsel is usually
permitted to . . . draw diagrams, charts, lists, etc. to
. . . illustrate matters already in evidence. Such visual aids
are not evidence. They are allowed in closing argument if
they illustrate matters already of record (and are
objectionable if they go beyond the record).” (Wegner et al.,
Cal. Practice Guide: Civil Trials & Evidence (The Rutter
Group 2021) Ch. 13-B ¶ 13:85, italics omitted.) “Any
objection to improper argument must be made promptly
when the misconduct occurs. Otherwise, the objection is
waived.” (Id. Ch. 13-C ¶ 13:229; accord, Regalado v.
Callaghan (2016) 3 Cal.App.5th 582, 598 [“To preserve a
claim of attorney misconduct for appeal, a timely and proper
objection must have been made at trial; otherwise, the claim
               8
is forfeited”].) ACP raised no objection to Chilpa and Lusk’s
calculations, despite having ample opportunity to do so in its
closing brief or in a reply (which it declined to file). We

8
       The record does not support ACP’s suggestion that the trial
court admitted Chilpa and Lusk’s calculations into evidence as
expert opinion. Even had it done so, the forfeiture rule would
apply. (See, e.g., Guastello v. AIG Specialty Insurance Company
(2021) 61 Cal.App.5th 97, 105 [respondent forfeited contention on
appeal that expert declaration lacked factual foundation by
failing to raise objection in trial court].)




                               16
conclude ACP forfeited its appellate challenge to the
calculations by failing to object, as well as by failing to
support the challenge with citations to the record.9

      B. Wage Statements
      Section 226, subdivision (a) requires an employer to
furnish accurate, itemized wage statements reporting
“(1) gross wages earned, . . . (5) net wages earned, . . . and (9)
all applicable hourly rates in effect during the pay period
and the corresponding number of hours worked at each
hourly rate by the employee . . . .” (§ 226, subd. (a).) Section
226, subdivision (e) provides that an employee “suffering
injury as a result of a knowing and intentional failure by an
employer to comply with subdivision (a)” is entitled to
recover the greater of actual damages or statutory penalties.
(§ 226, subd. (e)(1).) An employee is “deemed to suffer
injury” if the employer fails to provide “accurate and
complete” information as required by subdivision (a) and the
employee cannot “promptly and easily determine from the
wage statement alone” both: (1) the amount of gross and net
wages paid; and (2) the number of hours worked at each


9
       To the extent ACP suggests the court erred in adopting
Chilpa and Lusk’s calculations because their calculated sums
differed from those awarded by the Labor Commissioner, ACP
ignores settled law that the Commissioner’s decision is entitled to
“‘no weight whatsoever.’” (Chin et al., Cal. Practice Guide:
Employment Litigation, supra, Ch. 11-J ¶ 11:1420.)




                                17
hourly rate, or certain other information required by
subdivision (a). (§ 226, subd. (e)(2)(B)(i).)
      Our Supreme Court recently clarified section 226 and
its interplay with meal period requirements in Naranjo v.
Spectrum Security Services, Inc. (2022) 13 Cal.5th 93
(Naranjo).10 There, the defendant challenged an award of
wage statement penalties based on the defendant’s failure to
report unpaid meal period wages, arguing it could not be
held liable “because these amounts were not actually paid,
but were instead (illegally) withheld, and nothing in the
statute requires that an employer report amounts not paid
during a pay period.” (Ibid.) Our Supreme Court deemed
this argument inconsistent with the statutory text,
explaining: “[S]ection 226 does not require employers to
report only those amounts it deigns to pay . . . . A statement
that conceals amounts earned, on the ground that they also
were not paid, is not an accurate statement, and it does not
comply with the statute.” (Id. at 119.) Thus, the Court held,
section 226 requires the reporting of meal period wages
regardless of whether they were paid: “Section 226.7
requires an employer to pay ‘one additional hour of pay’ for
each day in which a lawful [meal] break is not provided.
[Citation.] In that situation, both that additional credited
hour of work and the corresponding premium pay owed must
be reported on the wage statement.” (Id. at 120.) The Court

10
       Though Naranjo was decided before ACP filed its reply
brief, ACP failed to address it.




                               18
further held that a failure to so report “deprives the
employee of information needed to evaluate whether the
payment is correct, and in so doing results in injury under
the terms of the statute.” (Ibid.)
      ACP contends that because Chilpa’s and Lusk’s wage
statements reported all paid wages -- despite failing to
report unpaid meal period wages -- the court erred in
awarding penalties under section 226. As explained above,
however, Naranjo rejected an identical contention.
(Naranjo, supra, 13 Cal.5th at 119-120.) Here, the trial
court credited Chilpa’s and Lusk’s evidence that in each pay
period they worked, they were denied at least one hour’s
worth of meal period wages. It is undisputed that their wage
statements failed to report these unpaid wages. Under
Naranjo, this evidence was sufficient to establish that each
wage statement violated section 226, subdivision (a) in a
manner deemed to have injured Chilpa and Lusk under
section 226, subdivision (e). (Naranjo, at 119-120.) We
conclude ACP has failed to show any error in the court’s
awards of wage statement penalties.11

11
      In light of our holding, we need not address whether these
awards were further supported by Chilpa’s and Lusk’s evidence
of unreported overtime. Accordingly, the overtime cases on which
ACP relies are inapposite. (See Raines v. Coastal Pacific Food
Distributors, Inc. (2018) 23 Cal.App.5th 667, 676-677; Price v.
Starbucks Corp. (2011) 192 Cal.App.4th 1136, 1142-1144;
Maldonado v. Epsilon Plastics, Inc. (2018) 22 Cal.App.5th 1308,
1334-1337.)




                              19
      C. Credibility
      “The courts of appeal do not supplant the trial courts
as the original forum for consideration of the facts and
evidence; nor do the courts of appeal reweigh the evidence or
reassess witness credibility.” (Eisenberg et al., Cal. Practice
Guide: Civil Appeals & Writs, supra, Ch. 1-B ¶ 1:12.1.)
“[R]eversals based on credibility of the evidence are
extremely rare. [Citation.] [¶] Evidence will be disregarded
on appeal for credibility reasons only if ‘inherently
improbable’ or ‘implausible’ in the strictest sense: i.e., it
must appear that the truth of the testimony was physically
impossible or the falsity of the testimony must otherwise be
apparent without resorting to inferences or deductions.” (Id.
Ch. 8-C ¶ 8:53.)
      ACP contends the trial court abused its discretion in
finding Chilpa’s and Lusk’s testimony credible because:
(1) Chilpa and Lusk allegedly used drugs at job sites; (2)
Lusk sustained three felony convictions prior to his
employment; (3) the Labor Commissioner discredited some of
Chilpa’s and Lusk’s testimony, including Chilpa’s testimony
that he had destroyed his pre-2015 employment records; and
(4) Chilpa did, in fact, destroy those records, warranting an
adverse inference about their contents. We discern no abuse
of discretion. Again, contrary to ACP’s suggestion that the
court was required to defer to the Commissioner, the
Commissioner’s decision was entitled to “‘no weight
whatsoever.’” (Chin et al., Cal. Practice Guide: Employment
Litigation, supra, Ch. 11-J ¶ 11:1420.) Although ACP




                              20
asserts in passing that Chilpa and Lusk gave “inherently
incredible” testimony, it makes no attempt either to identify
such testimony or to explain in what way it defied belief. We
may not substitute our assessment of their credibility for the
trial court’s. (See Eisenberg et al., Cal. Practice Guide: Civil
Appeals & Writs, supra, Ch. 8-C ¶ 8:53.)

      D. Attorney Fee Multiplier
      “If the party seeking review [of a Labor Commissioner
decision] by filing an appeal to the superior court is
unsuccessful in the appeal, the court shall determine the
costs and reasonable attorney’s fees incurred by the other
parties to the appeal, and assess that amount as a cost upon
the party filing the appeal.” (§ 98.2, subd. (c).) “The purpose
of [section 98.2, subdivision (c)] is to promote the finality of
the Labor Commissioner’s awards and to discourage
frivolous and nonmeritorious appeals from the
Commissioner’s decisions.” (Chin et al., Cal. Practice Guide:
Employment Litigation, supra, Ch. 11-J ¶ 11:1425.) The
amount of an award under section 98.2, subdivision (c) is
calculated pursuant to the lodestar-adjustment method:
“After calculating the ‘lodestar,’ or total attorney hours
expended multiplied by a reasonable hourly rate, the court
may ‘adjust the lodestar amount to take account of unique
circumstances in the case. [Citations.] Some factors the
court may consider in adjusting the lodestar include: “(1) the
novelty and difficulty of the questions involved, (2) the skill
displayed in presenting them, (3) the extent to which the




                              21
nature of the litigation precluded other employment by the
attorneys, [and] (4) the contingent nature of the fee award.
[Citation.]” [Citation.] “The purpose of such adjustment is
to fix a fee at the fair market value for the particular
action.”’” (Nishiki v. Danko Meredith, P.C. (2018) 25
Cal.App.5th 883, 897 (Nishiki).) “[C]ontingent risk is ‘[o]ne
of the most common fee enhancers.’” (Pearl, Cal. Attorney
Fee Awards (Cont.Ed.Bar 3d ed. 2021) Contingent Risk May
Be Used to Adjust Lodestar, § 10.41.) Where an attorney
provides his or her services pursuant to an agreement that
the attorney’s payment is contingent upon success in the
representation, an enhancement for contingent risk is
“‘intended to approximate market-level compensation for
such services, which typically includes a premium for the
risk of nonpayment or delay in payment of attorney fees.’”
(Ibid.) “Trial courts have considerable discretion in
determining whether to apply a lodestar adjustment and the
size of that adjustment: ‘[T]he awarding of attorney fees and
the calculation of attorney fee enhancements are highly fact-
specific matters best left to the discretion of the trial court.’”
(Id., § 10.4.)
       ACP contends the trial court abused its discretion in
applying a multiplier of 1.5 to the lodestar in awarding
Chilpa attorney fees under section 98.2, subdivision (c).
Chilpa requested the 1.5 multiplier on the principal ground
that his counsel had assumed contingent risk. The record
before us contains no opposition filed by ACP, no reporter’s
transcript or authorized substitute concerning the hearing,




                               22
and no written articulation of the court’s reasoning. Thus,
we must presume the court made a finding of contingent risk
in support of the multiplier. (See Nishiki, supra, 25
Cal.App.5th at 895 [“If the trial court has made no findings
[in awarding fees under section 98.2, subdivision (c)], the
reviewing court will infer all findings necessary to support
the judgment”].) ACP does not contend the court’s presumed
finding of contingent risk was insufficient to support the
multiplier. We therefore conclude ACP has failed to show an
abuse of the court’s “considerable” discretion. (Pearl, Cal.
Attorney Fee Awards, supra, § 10.41; see also Nishiki, at 898
[“Nishiki’s counsel represented her on a contingent basis in
the appeal, and the trial court noted the high quality of the
legal representation on both sides. We see no abuse of
discretion in applying a 1.5 multiplier to the award” (fn.
omitted)).)
      We reject ACP’s reliance on immaterial concerns.
First, ACP argues the multiplier constituted an abuse of the
court’s discretion because “there [wa]s no common fund, no
benefit to anyone else other than the plaintiffs, and no
particularly novel application of law or law to facts.” None of
these factors was a requirement for the multiplier. (See
Pearl, Cal. Attorney Fee Awards, supra, Purpose and
Application of Risk Enhancement, § 10.42 [“risk multipliers
are not limited to cases providing great public value or
involving complex legal or factual issues”].) Second, ACP
complains that the court “ignore[d] the history of these
employees [and] their conduct that led to their discharge.”




                              23
The record does not support this complaint, as it does not
reveal whether ACP raised these matters in its opposition (if
any) or whether the court addressed them during the
hearing. In any event, the court had no need to address
Chilpa’s and Lusk’s termination for alleged drug use, which
was irrelevant to the purposes of the fee award and its
enhancement, viz., discouraging meritless appeals from
Labor Commissioner decisions and compensating counsel for
the market value of their services. (See Chin et al., Cal.
Practice Guide: Employment Litigation, supra, Ch. 11-J
¶ 11:1425; Nishiki, supra, 25 Cal.App.5th at 897.)
      ACP’s reliance on Serrano v Priest (1977) 20 Cal.3d 25
is misplaced. There, our Supreme Court affirmed a fee
award in part because the trial court properly considered
contingent risk, and emphasized: “The ‘experienced trial
judge is the best judge of the value of professional services
rendered in his [or her] court, and while his [or her]
judgment is of course subject to review, it will not be
disturbed unless the appellate court is convinced that it is
clearly wrong.’” (Id. at 49.) ACP cites only one other case,
which was rendered non-citable after the briefs were filed.
(Betancourt v. OS Restaurant Services, LLC (2020) 49
Cal.App.5th 240, cause transferred and opinion not citable
June 29, 2022.) Even had this case remained citable, it
would be inapposite, as it did not address a trial court’s
application of an attorney fee multiplier. In sum, we
conclude ACP has failed to show any error in the judgments
or the attorney fee award.




                             24
                      DISPOSITION
      The judgments and the order awarding attorney fees
are affirmed. Chilpa and Lusk are awarded their costs on
appeal.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        MANELLA, P. J.




We concur:




WILLHITE, J.




CURREY, J.




                            25